182 F.3d 333 (5th Cir. 1999)
JULIE DEFFENBAUGH-WILLIAMS, Plaintiff-Appellee-Cross-Appellant,v.WAL-MART STORES, INC., Et Al., Defendants, WAL-MART STORES, INC., Defendant-Appellant-Cross-Appellee.
No. 97-10685
UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
July 22, 1999

Appeal from the United States District Court for the Northern District of Texas; Eldon B. Mahon, Judge.
Before POLITZ, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.*
PER CURIAM:


1
The en banc court reinstates the panel opinion, except for Part II C relating to punitive damages, and remands this matter to the panel for appropriate disposition of the punitive damages issue in light of the intervening decision in Kolstad v. American Dental Ass'n, ___ U.S. ___, 119 S.Ct. 2118, ___ L.Ed.2d ___ (1999).



Notes:


*
 Carlyn Dineen King, Chief Judge, is recused.